         Case 3:18-cv-00897-KAD Document 30 Filed 10/17/18 Page 1 of 1



                             ORDER ON REASSIGNED MATTERS


To promote an orderly and efficient transition of matters reassigned to the undersigned,

the court issues the following orders.

Within 14 days of this Order, the parties shall submit a Joint Status Report advising the

court as to the following:

       1. The status of discovery;

       2. The nature and status of any outstanding motions, to include the parties’

           position as to whether any such motions are ripe for adjudication and whether

           the parties request oral argument as to each such motion;

       3. Whether the parties are actively engaged in settlement discussions;

       4. Whether the parties seek a referral to a Magistrate Judge for settlement

           purposes;

       5. Whether the matter is trial ready and whether the parties consent to a trial

           before a Magistrate Judge.

SO ORDERED.

_______/S/_______
Kari A. Dooley, USDJ
